     Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DANIEL HODGES                                                   CIVIL ACTION
 VERSUS                                                          NO: 20-1456
 THE BOARD OF SUPERVISORS OF                                     SECTION: "S" (3)
 LOUISIANA STATE UNIVERSITY
 AND AGRICULTURAL AND
 MECHANICAL COLLEGE, ET AL


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that plaintiff's Motion for Preliminary Injunction

Pursuant to Rule 65(a) (Rec. Doc. 6) is DENIED.

                                        BACKGROUND

       Plaintiff was a student at the Louisiana State University School of Medicine in New

Orleans ("LSU"), who was reported for erratic behavior by a research professor to the Dean of

Students. The Dean of Students, observing the same erratic behavior, and considering that

Hodges admitted taking outdated prescription medications and managing them himself, referred

Hodges to the LSU Campus Assistance Program (CAP) for a determination of fitness for duty

and a drug test. As a result of his CAP referral, Hodges was removed from any course work until

he could be evaluated and found fit to return. Hodges agreed to permit any treating or examining

physicians to report back to CAP with respect to his progress. CAP then referred Hodges for a

drug test as well as an independent fitness-for-duty evaluation by Dr. Nicholas Pejic of Atlas

Psychiatry. Dr. Pejic diagnosed Hodges with anxiety and depressive disorders, but found him fit
      Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 2 of 10




to return to school, subject to certain ongoing treatment recommendations. Those

recommendations included that he continue seeing a psychiatrist and take his prescribed

medications for depression and anxiety, that Hodges’s father (a physician) was not to prescribe

medication for him, and that Hodges should begin cognitive behavioral therapy.

       Hodges signed a treatment plan with CAP, agreeing to continue psychiatric treatment,

follow all psychiatrist recommendations, and to not obtain prescriptions for psychiatric

medication from anyone except his psychiatrist. He also agreed to begin cognitive behavioral

therapy and attend a minimum of ten sessions. He signed a continuation of enrollment contract,

which acknowledged that he had been referred to CAP due to the school’s concerns about his

behavior, and that, as a result, “specific terms [would] be applied to [his] continuation of

enrollment . . . to ensure [his] safety as well as the safety of others.”1 In the contract he agreed to

(1) comply with the school’s substance abuse policy; (2) cooperate with CAP in obtaining

necessary evaluations, (3) authorize his doctors to disclose treatment information to CAP, and

(4) follow his treatment plans. He further agreed that his continued enrollment at LSU was

contingent upon successfully completing an approved treatment plan, and acknowledged that

evidence of non-compliance with treatment plans or any failure to abide by the enrollment

contract would be grounds for suspension or termination.

       Hodges did not comply with the imposed requirements, including ultimately revoking the

authorizations for his providers to share reports with LSU. As a result, on June 13, 2019, Hodges



       1
       Rec. Doc. 19-5, LSUHSC Fitness for Duty/Drug Testing/Continuation of
Employment/Enrollment Contract (6/27/18).

                                                   2
        Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 3 of 10




was expelled.

         In the instant suit, filed on May 14, 2020, Hodges argues that he was expelled in

violation of the ADA due to his alleged disability of major depressive disorder, generalized

anxiety disorder, and social anxiety disorder. Plaintiff alleges that LSU committed disparate

treatment discrimination and failed to provide him with an equal opportunity to participate when

it required him to undergo random drug testing and seek medical treatment, which amounted to

harassment based upon his disability. He also claims that he requested accommodations for his

disability from LSU that it was obliged to provide under the ADA, but LSU failed to provide

them.

         Hodges filed the instant motion for a preliminary injunction against LSU and Chancellor

Thomas C. Galligan in his official capacity, alleging violations of the ADA, the Rehabilitation

Act, and the Patient Protection and Affordable Care Act, and asking that this court enter a

declaratory judgment stating, inter alia, that defendants’ actions, policies, procedures, and

practices subjected Mr. Hodges to unlawful discrimination in violation of the ADA, and issuing

an injunction ordering Galligan to reinstate Hodges to LSU. The motion was filed on June 19,

2020 and noticed for hearing on August 19, 2020.

         In terms of damages, the complaint alleges that "[a]s a result of the Board’s conduct. . .

Hodges has had to enroll at a medical school in the Caribbean where his employment prospects

are lower and his earning capacity is significantly diminished." Cmplt. ¶ 185. Accordingly, he

seeks compensatory damages for worsening of his disability and attendant pain and suffering,

decreased earning capacity, increased student loans and interest expenses, expenses and costs to


                                                  3
     Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 4 of 10




obtain an equivalent education in the Caribbean, expenses and costs for the drug test and

unnecessary outpatient assessments, legal costs, costs to obtain alternative reports and

assessments, invasion of privacy, damaged reputation, emotional distress, mental anguish, and

humiliation.

       LSU opposes the preliminary injunction, arguing that Hodges has not established a

likelihood of success on the merits, or irreparable harm. Specifically, LSU contends that Hodges

cannot succeed on the merits because it did not treat Hodges disparately, but rather treated him

entirely according to policy as it would have done for any student. LSU also argues that despite

the fact that it requested Hodges to specify the accommodations he sought, Hodges never

provided any specific accommodation requests. Finally, LSU contends that Hodges' damages are

compensable in money and thus he has not established that he will suffer irreparable harm if a

preliminary injunction is not granted.

                                           DISCUSSION

       A preliminary injunction is an extraordinary remedy that should only issue if the movant

establishes:

        (1) a substantial likelihood of success on the merits, (2) a substantial threat of
       irreparable injury if the injunction is not issued, (3) that the threatened injury if
       the injunction is denied outweighs any harm that will result if the injunction is
       granted, and (4) that the grant of an injunction will not disserve the public
       interest.

Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009) (quoting Speaks v. Kruse, 445 F.3d 396,

399–400 (5th Cir. 2006). A preliminary injunction may only be granted if the movant has clearly

carried the burden of persuasion on all four of the prerequisites. Mississippi Power & Light Co.


                                                  4
      Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 5 of 10




v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985).

        “Perhaps the single most important prerequisite for the issuance of a preliminary

injunction is a demonstration that if it is not granted the applicant is likely to suffer irreparable

harm before a decision on the merits can be rendered.” 11A Charles Alan Wright, Arthur R.

Miller & Mary Kay Kane, FEDERAL PRACTICE AND PROCEDURE § 2948.1 (3d ed. 2013).

Irreparable harm means “harm for which there is no adequate remedy at law,” such as monetary

damages. Daniels Health Scis., L.L.C. v. Vascular Health Scis., L.L.C., 710 F.3d 579, 585 (5th

Cir.2013). A movant must demonstrate that “irreparable injury is likely in the absence of an

injunction.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). The threatened injury

must be “more than mere speculation.” Janvey v. Alguire, 647 F.3d 585, 601 (5th Cir.2011).

        In this case, Hodges argues that he will suffer irreparable harm if a preliminary injunction

is not granted, because "without immediate injunctive relief, Mr. Hodges faces the prospect of

being unable to re-enroll at LSU" even if successful on the merits, because any relief "would

likely be two or three years away."2 He also argues that he is now at the American University of

the Caribbean, which is located on the island nation of Saint Martin and not accredited in the

United States and has undeniable qualitative differences from LSU in terms of education,

networks, and earning capacity, which constitute irreparable harm.3

        Numerous cases addressing this issue have concluded that delays in education pending



        2
            Rec. Doc. 6-1, Pltf's Memo in Supp., p. 21.
        3
            Rec. Doc. 27, Pltf's Reply, p. 13.


                                                   5
     Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 6 of 10




resolution of disciplinary processes where reinstatement is sought can be compensated through

monetary relief. See, e.g., Shah v. Univ. of Texas Sw. Med. Sch., 2014 WL 4105964, at *4 (N.D.

Tex. Aug. 21, 2014). In Shah, plaintiff was a medical student at University of Texas

Southwestern Medical School ("UT Southwestern") who had successfully completed the first

two years of medical school and several third-year rotations. One of his professors for his second

internal medicine rotation gave Shah the lowest grade possible for his history and physical

examination skills, and the second lowest grade possible for his professionalism and

interpersonal skills. Id. at *1. In evaluating him, the professor stated: “communication and

misses innuendos or subtle actions,” and that Shah was “resistant or defensive in accepting

criticism.... Not always comfortable interacting with others.” Id. Shah argued that the negative

review was motivated by his disability, Attention Deficit Hyperactivity Disorder (“ADHD”), and

his ethnicity. Id. The professor gave Shah a failing grade and filed a professionalism complaint

with the Student Promotions Committee (“SPC”). Id.

       Subsequently, a second professor gave Shah a failing grade for "professionalism issues"

and a third, Dr. Amit Shah (not to be confused with the plaintiff), wrote a letter to the SPC in

support of his colleagues' assessments and recommending that Shah be removed from medical

school. Id. As a result, pursuant to a school policy triggered by three professionalism

admonishments, Shah was called before the SPC. Id. Shortly after the SPC meeting, Shah was

informed that he was dismissed from UT Southwestern for lack of professionalism. Id.

       Shah sought a preliminary injunction requiring UT Southwestern to reinstate him as a

medical student and to remove any notations of accusations, findings, or sanctions from his


                                                 6
     Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 7 of 10




transcript. Id. The district court denied the requested injunctive relief, concluding that he had not

proved a substantial threat of irreparable injury based on his argument that further delay in

reentering UT Southwestern would set him back in his studies and rotations and delay his ability

to complete his medical training. Id. at *4. The court specifically found that "[i]njuries flowing

from such delays can be compensated through monetary relief." Id. The court further noted that

any injury caused by notations on his transcript of unprofessionalism and dismissal from medical

school could be addressed by corrective relief in the final judgment mandating a revision to his

transcript. Id. The court further found that Shah had failed to prove that any gap in his medical

school record that might place him at a disadvantage compared to other medical students could

not be compensated through monetary relief for any such disadvantage. Id.

       This rationale is directly applicable to the situation of plaintiff herein. If successful,

Hodges would be reinstated to LSU. His damages would result from a delay in the completion of

his medical education, and as in Shah, Hodges has not demonstrated that any injury caused by

the delay or attending circumstances cannot be compensated in money damages, and potentially

a revision to his transcript. The fact that Hodges has elected to attend another university while

his matter is pending does not change that result. Any additional funds expended to attend the

Caribbean medical school, or diminution in his future earnings as a result of completing some

course work there rather than at LSU (which the court notes has the additional defect of being

purely speculative), are compensable in money damages in the event that Hodges succeeds on

the merits of his claim.

       Numerous courts have reached the same conclusion in similar cases involving delayed


                                                  7
      Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 8 of 10




education and potential reputational damage, finding that the delay was compensable and the

reputational damage was compensable and/or speculative. See, e.g., Doe v. Princeton Univ.,

2020 WL 2097991, at *7 (D.N.J. May 1, 2020) (if plaintiff prevails on the merits of his

underlying claims and is reinstated to Princeton, he will have suffered a delay in his education,

analogous to a suspension, which can be remedied through monetary compensation); Madej v.

Yale Univ., 2020 WL 1614230, at *6–7 (D. Conn. Mar. 31, 2020) (academic withdrawal does

not mean plaintiff will never be able to obtain his degree; rather, his ability to do so will be

delayed, which can be remedied through monetary compensation; reputational harm assertions

are "too speculative to warrant injunctive relief"); Doe v. Vassar Coll., 2019 WL 622291 2019

WL 6222918, at *6 (S.D.N.Y. Nov. 21, 2019) (finding no irreparable harm where plaintiff

claimed he would “lose the ability to play college soccer as well as his ability to graduate with

his class this year”); Roden v. Floyd, 2018 WL 6816162, at *5 (E.D. Mich. Nov. 13, 2018),

report and recommendation adopted, 2018 WL 6815620 (E.D. Mich. Dec. 27, 2018) (if plaintiff

ultimately prevails on the merits of his underlying claims and is reinstated, he will have suffered

a delay in his education, but delays in education do not constitute irreparable harm); Montague v.

Yale Univ., 2017 WL 4942772, at *3–4 (D. Conn. Mar. 8, 2017) (harm from the delay in

completing education, not graduating with contemporaries, and possibility of decreased

employment opportunities are quantifiable and can be adequately remedied by money damages);

Knoch v. Univ. of Pittsburgh, 2016 WL 4570755, at *8–9 (W.D. Pa. Aug. 31, 2016) (any

interruption of education and delay in entering the workforce due to suspension can adequately

be compensated by monetary damages should plaintiff succeed on the merits of his claims; it is


                                                  8
     Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 9 of 10




speculative that plaintiff would lose any professional connections by virtue of his suspension);

Howe v. Pennsylvania State Univ. – Harrisburg, 2016 WL 393717, at *6 (M.D. Pa. Feb. 2, 2016)

appeal dismissed (Mar. 29, 2016) (“[T]he court finds that even if the plaintiff would experience a

delay as a result of his suspension, this would not constitute irreparable harm which would not

be compensated with monetary damages in the future, if warranted.”); Pierre v. University of

Dayton, 143 F. Supp. 3d 703, 714 (S.D. Ohio 2015) (“[C]ourts have also held that a suspension

is not irreparable.”); Caiola v. Saddlemire, 2013 WL 1310002, at *2 (D. Conn. Mar. 27, 2013)

(rejecting plaintiff’s claim that stigma of expulsion could interfere with his career as

“speculative” and noting that “[i]n order to demonstrate that he will suffer irreparable injury,

plaintiff must show that a monetary award will not adequately compensate him for his injuries”)

Mahmood v. Nat'l Bd. of Med. Examiners, 2012 WL 2368462, at *5 (E.D. Pa. June 21, 2012)

(collecting cases stating that delays in education services do not constitute irreparable harm);

Oser v. Capital Univ. Law Sch., 2009 WL 2913919, at *11 (S.D. Ohio Sept. 8, 2009) (noting that

plaintiff had “no general right to attend law school” and that he will not be irreparably harmed

by “[a]ny delay in his degree conferral” if he should ultimately succeed on his claim); Marsh v.

Delaware State Univ., 2006 WL 141680, at *6 (D. Del. Jan. 19, 2006) (delay in education does

not amount to irreparable harm); Baer v. Nat'l Bd. of Med. Examiners, 392 F. Supp. 2d 42, 49

(D. Mass. 2005) (inability to continue as a medical student without interruption is not a harm that

is irreparable to Baer's potential medical career); Phillips v. Marsh, 687 F. 2d 620 (2d Cir. 1982)

(“We can conceive of no irreparable harm that would accrue to [the plaintiff] in allowing her

graduation to await the outcome of the trial on the merits; any damages to her from deferring her


                                                  9
     Case 2:20-cv-01456-MVL-DMD Document 28 Filed 08/25/20 Page 10 of 10




career as a military officer in that period of time would surely be compensable by monetary

damages.”). As the foregoing collected cases establish, a delay for the length of time it would

take to resolve this matter on the merits is compensable in money damages, as is any tarnishing

of Hodges' medical degree due to his Caribbean course work. As well, the latter is speculative,

further militating against a finding of irreparable harm. Finally, the court observes that Hodges'

delay of nearly one year from his expulsion to file suit and over one year to file and notice for

hearing his request for injunctive relief further undermines his argument that any injury he may

have suffered is irreparable.

       Because Hodges has failed to carry his burden of showing a substantial threat that he will

suffer irreparable harm if a preliminary injunction is not granted, the court pretermits a

consideration of his likelihood of success on the merits. See DFW Metro Line Servs. v. Sw. Bell

Tel. Co., 901 F.2d 1267, 1269 (5th Cir.1990) (per curiam) (affirming denial of preliminary

injunctive relief on ground that movant had failed to show irreparable injury, and pretermitting

discussion of other three factors)). Accordingly,

       IT IS HEREBY ORDERED that plaintiff's Motion for Preliminary Injunction

Pursuant to Rule 65(a) (Rec. Doc. 6) is DENIED.



                                     25th day of August, 2020.
       New Orleans, Louisiana, this _____



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE


                                                 10
